Citation Nr: 0003927	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  93-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES 

1.  Entitlement to service connection for a left knee 
disability other than the service connected left knee scar.

2.  Entitlement to an effective date prior to December 4, 
1991, for the assignment of an increased (compensable) 
evaluation of 10 percent for a left knee scar, to include 
entitlement to restoration of the 10 percent evaluation, 
reduced to noncompensable effective January 1, 1983.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  In October 1999, pursuant to 38 
U.S.C.A. § 7103(a) (West 1991), the designee of the Chairman 
of the Board granted the motion for reconsideration of the 
Board's March 1984 and January 1986 decisions denying his 
appeal on the issue of entitlement to an increased rating for 
the residuals of a gunshot wound to the back.  This case is 
now before an expanded panel of the Board.   This issue is 
not before the undersigned at this time.

Since March 1984 and January 1986, the veteran has raised 
additional claims.  Some of these claims have been appealed 
to the Board.  The additional claims will be addressed in 
this decision.  The RO is asked to coordinate the actions of 
two Board decisions to avoid any delay in the adjudication of 
the veteran's claims. 


FINDING OF FACT

1.  In a March 1996 rating decision, the RO found clear and 
unmistakable error in a prior rating decision which had 
reduced the service connected scar of the left knee from 10 
percent to noncompensable.  The veteran is currently 
receiving a 10 percent evaluation for this disability from 
December 1967.

2.  In a communication received at the RO in March 1999, the 
veteran stated that he was satisfied with the effective date 
of his left knee scar condition.

3.  The veteran served in combat during his active service in 
the Vietnam War.

4.  The veteran currently has a left knee disability.

5.  The claim of entitlement to service connection for a left 
knee disability other than the service connected left knee 
scar is plausible.


CONCLUSIONS OF LAW

1.  There is no outstanding question of law or fact 
concerning the provision of benefits in connection with the 
application of entitlement to an effective date prior to 
December 4, 1991, for the assignment of an increased 
(compensable) evaluation of 10 percent for a left knee scar, 
to include entitlement to restoration of the 10 percent 
evaluation, reduced to noncompensable effective January 1, 
1983.  38 U.S.C.A. §§ 511(a), 7104 (West 1991). 

2.  The criteria for withdrawal of the appeal by the veteran 
of the claim of entitlement to an effective date prior to 
December 4, 1991, for the assignment of an increased 
(compensable) evaluation of 10 percent for a left knee scar, 
to include entitlement to restoration of the 10 percent 
evaluation, reduced to noncompensable effective January 1, 
1983, have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b) and (c) (1999).

3.  The claim of entitlement to service connection for a left 
knee disability other than the service connected left knee 
scar is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1995, the Board addressed the issue of entitlement 
to an effective date prior to December 4, 1991, for the 
assignment of an increased (compensable) evaluation of 10 
percent for a left knee scar, to include entitlement to 
restoration of the 10 percent evaluation, reduced to 
noncompensable effective January 1, 1983.  In a March 1996 
rating decision, the RO found clear and unmistakable error in 
a prior rating decision which had reduced the service 
connected scar of the left knee from 10 percent to 
noncompensable.  The veteran is currently receiving a 10 
percent evaluation for this disability from December 1967, 
the month he was discharge from active service.  This grant 
by the RO substantively addresses the claim raised by the 
veteran and addressed by the Board in March 1995.  As the 
claim was granted, under the guidance supplied by the United 
States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to this issue as addressed by the 
Board in March 1995.  Absent such questions, there is no 
matter over which the Board may exercise its jurisdiction.  
38 U.S.C.A. §§ 510(a), 7104 (West 1991).  Consequently, this 
issue has been rendered moot.
 
In addition to the above, in a communication received at the 
RO in March 1999, the veteran stated that he was satisfied 
with the effective date of his left knee scar condition.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In light of the 
above, the veteran has withdrawn this appeal and there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

With regard to the claim of entitlement to service connection 
for a left knee disability other than the service connected 
left knee scar (referred to by the Board in March 1995 as the 
claim of entitlement to "service connection for various 
pathology of the left knee, claimed as residuals of an injury 
sustained in service"), the undersigned must note that the 
veteran served in combat during his active service in the 
Vietnam War, that current medical records indicate that he 
has a left knee disability, and he is currently service 
connected for a scar associated with his active service on 
his left knee.  As a result, the Board has found the claim of 
entitlement to service connection for service connection for 
a left knee disability other than the service connected left 
knee scar is plausible and, therefore, well grounded under 
the Court's determination in Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In light of the procedural history of 
this case, including the rating decisions cited above, the 
Board believes that this claim must be adjudicated on de novo 
basis.  


ORDER

Entitlement to an effective date prior to December 4, 1991, 
for the assignment of an increased (compensable) evaluation 
of 10 percent for a left knee scar, to include entitlement to 
restoration of the 10 percent evaluation, reduced to 
noncompensable effective January 1, 1983, is dismissed.

Entitlement to service connection for a left knee disability 
other than the service connected left knee scar is well 
grounded.


REMAND

At a hearing held at the RO in September 1995, the veteran 
clearly noted a preexisting left knee injury.  The nature and 
extent of the left knee disability prior to service, during 
service, and after service is unclear.  As noted above, the 
designee of the Chairman of the Board has granted the motion 
for reconsideration of the Board's March 1984 and January 
1986 decisions denying the appeal on the issue of entitlement 
to an increased rating for the residuals of a gunshot wound 
to the back.  This issue is now before an expanded panel of 
the Board.  The expanded panel of the Board is having the 
veteran evaluated to determine the nature and extent of the 
gunshot wound to the back.  In the opinion of the 
undersigned, this examination provides an opportunity to 
determine whether the veteran has a left knee disability 
other than the service connected left knee scar and to 
determine if this condition is related to his active service.

The Board must also note that in March 1999, the veteran was 
awarded service connection for post-traumatic stress disorder 
(PTSD).  In March 1999, the veteran was informed that his now 
service connected PTSD was 10% disabling.  In a notice of 
disagreement dated April 1999, he contended that his PTSD was 
at least 50% disabling.  A statement of the case on this 
claim does not appear to have been issued by the RO and a 
substantive appeal as to the evaluation of the PTSD has not 
been received.

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his left 
knee.  The veteran is asked to note all 
treatment for his left knee disability 
before his active service.  After 
securing any necessary authorization from 
the veteran, the RO should contact these 
health care providers in order to attempt 
to obtain copies of those treatment 
records that have not been previously 
secured. 

2.  Following the development above, the 
RO should adjudicate the veteran's claim 
with consideration of the VA examination 
report being prepared by the RO on behalf 
of the expanded panel of the Board.  The 
RO is asked to coordinate the actions of 
the two Board decisions to avoid any 
delay in the adjudication of the 
veteran's claims.  The case should then 
be reviewed by the RO in light of the 
provisions of 38 U.S.C.A. § 1154(b) (West 
1991), 38 C.F.R. § 3.310(a) (1999) and 
the Court's decision in Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

3.  If the benefits sought on the claim 
of entitlement to service connection for 
a left knee disability other than the 
service connected left knee scar are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.  By 
this action, the Board intimates no 
opinion, legal or factual, as to the 
ultimate disposition warranted.

4.  The RO should also issue a statement of 
the case on the issue of an increased 
evaluation for the veteran's PTSD, currently 
evaluated as 10 percent disabling.  The 
claimant and his representative are advised 
that they must submit a timely substantive 
appeal to perfect their right to appellate 
review by the Board.  

The appellant has the right to submit additional evidence and 
argument on all matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
John J. Crowley
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












